Judge Underwood
delivered the opinion of the Court
The case of Philips and Walker vs. Harriss, decided -at the present term, is perfectly analogous in principle, to the present, and is decisive of it. According to the reasoning, in that case, the-court should have overruled .the demurrer, to. the replication in this.
Wherefore, the judgment of the circuit court is reversed, and the cause remanded, with directions to permit the defendant, Walker, to withdraw his demurrer, and to take issue upon the replication, if he should ask leave to do so, and if he should not, then to enter judgment upon the demurrer, in favor of the plaintiff.
The appellant must recover his costs in this court.